Citation Nr: 0828996	
Decision Date: 08/26/08    Archive Date: 09/02/08

DOCKET NO.  03-15 321A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for sarcoidosis, to 
include the question of whether a timely substantive appeal 
as to this issue has been filed.

2.  Entitlement to service connection for irregular heart 
beat, to include as due to undiagnosed illness or other 
qualifying chronic disability, pursuant to 38 U.S.C.A. § 
1117.

3.  Entitlement to service connection for headaches, to 
include as due to undiagnosed illness or other qualifying 
chronic disability, pursuant to 38 U.S.C.A. § 1117, or as 
secondary to sarcoidosis.

4.  Entitlement to service connection for psychiatric 
problems claimed as emotional anger, to include as due to 
undiagnosed illness or other qualifying chronic disability, 
pursuant to 38 U.S.C.A. § 1117, or as secondary to 
sarcoidosis.

5.  Entitlement to service connection for eye irritation, to 
include as due to undiagnosed illness or other qualifying 
chronic disability, pursuant to 38 U.S.C.A. § 1117, or as 
secondary to sarcoidosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The veteran had active service from April 1989 to April 1993, 
to include service in the Southwest Asia theater of 
operations from October 1990 to July 1991.

This appeal to the Board of Veterans' Appeals (Board) arises 
from two RO rating decisions.  In December 2002, the RO 
denied service connection for irregular heartbeat, headaches, 
emotional anger, and eye irritation.  The veteran filed a 
notice of disagreement (NOD) in February 2003, and the RO 
issued a statement of the case (SOC) in May 2003.  The 
veteran filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) in June 2003.

In May 2004, the RO denied service connection for 
sarcoidosis.  The veteran filed a NOD in February 2003, and 
the RO issued a SOC in August 2004.

In June 2006, the Board remanded each claim to the RO, via 
the Appeals Management Center (AMC), in Washington, D.C.  The 
Board noted that the veteran had claimed that his irregular 
heartbeat, headaches, emotional anger, and eye irritation 
were due to undiagnosed illness pursuant to 38 U.S.C.A. 
§ 1117, and recharacterized the issues accordingly.  The 
Board also noted that it was unable to readily identify a 
timely filed document that met the definition of a 
substantive appeal as to the claim for service connection for 
sarcoidosis, and thus recharacterized that issue and 
instructed the RO to address the question of whether the 
veteran had filed a timely substantive appeal with regard to 
this claim.

After completing the requested action, the AMC continued the 
denials of each claim, to include a finding that a timely 
substantive appeal had not been filed with regard to the 
claim for service connection for sarcoidosis (as reflected in 
an November 2007 SSOC), and returned these matters to the 
Board for further appellate consideration.

The veteran requested a hearing before a decision review 
officer (DRO) at the RO; he subsequently withdrew this 
request.  The veteran also requested a videoconference 
hearing before a Veterans Law Judge; he did not appear for 
the scheduled hearing.

The Board also notes that medical opinions discussed below 
indicate that the veteran's headaches, depressive disorder, 
and eye condition are related to his sarcoidosis, and the 
veteran has also noted in correspondence a relationship 
between his sarcoidosis and his other claimed disabilities.  
Thus, the claims for service connection involving those 
problems have characterized to include consideration on a 
secondary basis.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  In a May 2004 rating decision, the RO denied service 
connection for sarcoidosis; the RO notified the veteran of 
this decision, and of his appellate rights, in a May 22, 2004 
letter.

3.  In June 2004, the veteran wrote a letter to the Secretary 
of Veterans Affairs (Secretary) that the RO accepted as an 
NOD as to the May 2004 rating decision; the RO issued an 
August 2004 SOC (which it mailed on August 30, 2004).

4.  No document was received prior to May 22, 2005-the later 
of the remainder of the one-year period from the date of 
mailing of the May 22, 2004 notification of the August 2004 
denial and 60 days from the August 30, 2004 mailing of the 
SOC-that constitutes a timely substantive appeal with 
respect to the May 2004 denial of the claim for service 
connection for sarcoidosis.

5.  The veteran served in the Southwest Asia theater of 
operations during the Persian Gulf War.

6.  Although a heart murmur was noted in service, the 
competent evidence reflects that the veteran has not had an 
irregular heartbeat at any time since the November 2001 
filing of the claim for service connection or at any time 
since service.

7.  The veteran's headaches have been medically attributed to 
a diagnosis of sarcoidosis.

8.  The veteran's psychiatric symptoms have been medically 
attributed to a diagnosis of depressive disorder related to 
sarcoidosis.

9.  The veteran's eye irritation has been medically 
attributed to a diagnosis of sarcoidosis. 




CONCLUSIONS OF LAW

1.  As the veteran did not file a timely substantive appeal 
as to the May 2004 denial of the claim for service connection 
for sarcoidosis, the Board is without jurisdiction to 
consider the claim, on the merits.  38 U.S.C.A. §§ 7105, 7108 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 20.200, 20.202, 
20.300, 20.302, 20.303, 20.305 (2007).

2.  The criteria for service connection for irregular 
heartbeat, to include as due to undiagnosed illness or other 
qualifying chronic disability, pursuant to 38 U.S.C.A. § 
1117, are not met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.317 (2007).

3.  The criteria for service connection for headaches, to 
include as due to undiagnosed illness or other qualifying 
chronic disability, pursuant to 38 U.S.C.A. § 1117, or as 
secondary to sarcoidosis, are not met.  38 U.S.C.A. §§ 1110, 
1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.310, 3.317 (2007).

4.  The criteria for service connection for psychiatric 
problems claims as emotional anger, to include as due to 
undiagnosed illness or other qualifying chronic disability, 
pursuant to 38 U.S.C.A. § 1117, or as secondary to 
sarcoidosis, are not met.  38 U.S.C.A. §§ 1110, 1117, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.310, 3.317 (2007).

5.  The criteria for service connection for eye irritation, 
to include as due to undiagnosed illness or other qualifying 
chronic disability, pursuant to 38 U.S.C.A. § 1117, or and as 
secondary to sarcoidosis, are not met.  38 U.S.C.A. §§ 1110, 
1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.310, 3.317 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

As for the claim for service connection for sarcoidosis, the 
AMC's August 2006 letter indicated that the issue of service 
connection for sarcoidosis included whether a substantive 
appeal as to this issue had been timely filed, the November 
2007 SSOC notified the veteran of the reasons for the AMC's 
determination that a substantive appeal with respect to the 
May 2004 decision denying service connection for sarcoidosis 
was not timely filed, and the veteran was afforded an 
opportunity to respond.  The Board finds that these actions 
are sufficient to satisfy any duties to notify and assist 
owed the veteran in connection with the claim for service 
connection for sarcoidosis.  Because the claim for service 
connection for sarcoidosis is being decided on jurisdictional 
grounds, the duties to notify and assist imposed by the VCAA 
are not applicable to this matter.  See Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  See also Manning v. 
Principi, 16 Vet. App. 534, 542 (2002); Mason v. Principi, 16 
Vet. App. 129 (2002).

As for the remaining claims, a pre-rating January 2002 letter 
and a post-rating August 2006 letter provided notice to the 
veteran regarding what information and evidence was needed to 
substantiate each claim for service connection, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence would be obtained by 
VA, and the need for the veteran to advise VA of and to 
submit any further evidence that is relevant to the claims.  
The August 2006 letter also included a specific request that 
the veteran furnish pertinent evidence in his possession 
(consistent with Pelegrini and the version of 38 C.F.R. 
§ 3.159 then in effect), and also informed the veteran how 
disability ratings and effective dates are assigned, as well 
as the type of evidence that impacts those determinations.  

After issuance of each notice described above, and 
opportunity for the veteran to respond, the November 2007 
SSOC reflects readjudication of each claim.  Hence, while 
most of the notice was provided to the veteran after the 
December 2002 initial adjudication of the claims, the veteran 
is not shown to be prejudiced by the timing of this notice.  
See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see 
also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a statement of the 
SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service medical records, post-service private 
medical records, medical records from the prison in which the 
veteran was incarcerated, and reports of VA and VA-authorized 
examinations.  Also of record and considered in connection 
with the appeal are various written statements provided by 
the veteran and by his representative, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the veteran has been notified and made aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any of the claims.  Consequently, any 
error in the sequence of events or content of the notice is 
not shown to prejudice the veteran or to have any effect on 
the appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters on appeal, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error and affirming that the provision of adequate 
notice followed by a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication).  See also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

A.  Service Connection for Sarcoidosis-Timeliness of 
Substantive Appeal

The Board shall not entertain an application for review on 
appeal unless it conforms to the law.  38 U.S.C.A. § 7108 
(West 2002 & Supp. 2007).  Pursuant to applicable legal 
authority, an appeal consists of a timely filed NOD in 
writing and, after an SOC has been furnished, a timely filed 
substantive appeal.  38 U.S.C.A. § 7105 (West 2002 & Supp. 
2007); 38 C.F.R. § 20.200 (2007) .

The Board's authority to consider its jurisdiction is 
contained in 38 U.S.C.A. § 7105(d)(3) (West 2002 & Supp. 
2007), which provides that "questions as to timeliness or 
adequacy of response shall be determined by the Board of 
Veterans' Appeals."  See also VAOPGCPREC 9-99, 64 Fed. Reg. 
52376 (1999).

A veteran's substantive appeal perfects the appeal to the 
Board and frames the issues to be considered.  Myers v. 
Derwinski, 1 Vet. App. 127, 129 (1991).  A substantive appeal 
consists of a properly completed VA Form 9 or other 
correspondence containing the necessary information, and 
should set out specific arguments relating to errors of fact 
or law made by the agency of original jurisdiction in 
reaching the determination being appealed.  The substantive 
appeal must also indicate what issues are being perfected.  
Proper completion and filing of a substantive appeal are the 
last actions a veteran needs to take to perfect an appeal.  
See 38 C.F.R. § 20.202 (2007).

A substantive appeal must be filed within 60 days from the 
date that the agency of original jurisdiction mails the SOC 
to the veteran, or within the remainder of the one-year 
period from the date of mailing of the notification of the 
determination being appealed, whichever comes later.  See 38 
U.S.C.A. § 7105 (West 2002 & Supp. 2007); 38 C.F.R. § 20.302 
(2007).  An extension of the 60-day period for filing a 
substantive appeal may be granted for good cause.  See 38 
C.F.R. § 20.303 (2007).  When a veteran files a timely NOD 
but fails to timely file a substantive appeal, the appeal is 
untimely.  See Roy v. Brown, 5 Vet. App. 554, 556 (1993).

Considering the pertinent evidence in light of the above-
noted legal authority, the Board finds that an appeal has not 
been timely perfected with regard to the claim for service 
connection for sarcoidosis.

In this case, the RO issued a May 2004 rating decision 
denying service connection for sarcoidosis.  This rating 
decision was mailed on May 22, 2004.  After receiving the 
veteran's June 2004 letter to the Secretary, which it deemed 
an NOD, the RO issued an August 2004 SOC that continued the 
denial of the claim for service connection for sarcoidosis.  
This SOC was mailed on August 30, 2004.

Thus, as the rating decision was mailed on May 22, 2004, and 
the SOC was mailed on August 30, 2004, the veteran had until 
August 30, 2005, the remainder of the one-year period from 
the date of mailing of notification of the rating decision 
denying service connection for sarcoidosis, to file a 
substantive appeal (as this was later than the October 30, 
2004 end of the 60-day period following mailing of the SOC).  
See 38 U.S.C.A. § 7105 (West 2002 & Supp. 2007); 38 C.F.R. § 
20.302 (2007).

There is no VA Form 9 in the claims file regarding the claim 
for service connection for sarcoidosis.  The Board has 
considered whether there is any document indicating that the 
veteran desired to file a substantive appeal as to the claim 
for service connection for sarcoidosis within the applicable 
time period.

The first document submitted by the veteran or on his behalf 
following issuance of the SOC is the September 24, 2004 
Statement of Accredited Representative in Appealed Case.  
This document was submitted well within the time period for 
filing a substantive appeal as to the claim for service 
connection for sarcoidosis.  However, this document lists 
only the other four claims for service connection on the 
title page of this decision, and does not mention sarcoidosis 
or the claim for service connection for this disability.  As 
noted, a substantive appeal consists of a VA Form 9 or 
correspondence containing the necessary information, and 
should set out specific arguments relating to errors of fact 
or law made by the agency of original jurisdiction in 
reaching the determination being appealed.  See 38 C.F.R. 
§ 20.202 (2007).  As the representative did not mention 
sarcoidosis or the claim for service connection for this 
disability in the September 2004 Statement, it does not meet 
these criteria.

The only other document received by VA prior to May 22, 2005 
is a letter from the veteran dated May 19, 2004, and faxed by 
the RO to the Board on January 21, 2005.  As this document 
was written prior to issuance of the May 20, 2004 rating 
decision and August 2004 SOC, it is not, and cannot be, 
responsive to the decision denying service connection for 
sarcoidosis.  Moreover, although this document refers to the 
veteran's "current disability," and the desire to file a 
new claim, it does not mention sarcoidosis or the claim for 
service connection for that disability.  Therefore, this 
document does not constitute a substantive appeal under the 
criteria of 38 C.F.R. § 20.202 (2007).

As the aforementioned discussion makes clear, a timely 
substantive appeal or request for an extension of time to 
file a substantive appeal with the May 2004 decision denying 
service connection for sarcoidosis, or the August 2004 SOC 
continuing this denial, was not filed by the veteran or his 
representative; hence, the appeal, as to this matter, must be 
denied on jurisdictional grounds.  As the Board thus does 
reach the merits of the claim, it is without authority to 
consider any medical evidence or assertions pertaining to the 
etiology of the veteran's sarcoidosis.

B.  Other Service Connection Claims

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.303 (2007).  Such a determination requires a 
finding of current disability that is related to an injury or 
disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury that was incurred or aggravated in service.  38 C.F.R. 
§ 3.303(d) (2007).

Under 38 C.F.R. § 3.310(a) (2007), service connection may be 
granted for disability that is proximately due to or the 
result of a service-connected disease or injury.  Such 
includes the degree of disability resulting from aggravation 
to a nonservice- connected disability by a service-connected 
disability.  Id.  See also Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

A Persian Gulf veteran is defined as a veteran who served on 
active duty in the Armed Forces in the Southwest Asia theater 
of operations during the Persian Gulf War.  38 U.S.C.A. § 
1117(f) (West 2002 & Supp. 2007); 38 C.F.R. § 3.317(d) 
(2007).

The Board notes that, during the pendency of this appeal, 
Congress revised 38 U.S.C.A. § 1117, effective March 1, 2002.  
In the revised statute, the term "chronic disability" was 
changed to "qualifying chronic disability," and the 
definition of "qualifying chronic disability" was expanded to 
include (a) undiagnosed illness, (b) a medically unexplained 
chronic multi-symptom illness (such as chronic fatigue 
syndrome, fibromyalgia, and irritable bowel syndrome) that is 
defined by a cluster of signs or symptoms, or (c) any 
diagnosed illness that the Secretary determines, in 
regulations, warrants a presumption of service connection.  
Effective June 10, 2003, VA promulgated revised regulations 
to, in part, implement these statutory changes. 38 C.F.R. § 
3.317(a)(2) (2007).  The Board notes that the veteran was 
provided notice of the revised legal authority via the 
November 2007 SSOC.

Under 38 U.S.C.A. § 1117(a)(1), compensation is warranted for 
a Persian Gulf veteran who exhibits objective indications of 
a "qualifying chronic disability" that became manifest during 
service on active duty in the Armed Forces in the Southwest 
Asia theater of operations during the Persian Gulf War, or to 
a degree of 10 percent during the presumptive period 
prescribed by the Secretary.  The Board notes that the period 
within which such disabilities must become manifest to a 
compensable degree in order for entitlement to compensation 
to be established is December 31, 2011.  38 C.F.R. § 
3.317(a)(1)(i) (2007).  Furthermore, the chronic disability 
must not be attributed to any known clinical disease by 
history, physical examination, or laboratory tests.  38 
U.S.C.A. § 1117 (West 2002 & Supp. 2007); 38 C.F.R. § 
3.317(a), (b) (2007).

The term "objective indications of a qualifying chronic 
disability" include both "signs," in a medical sense of 
objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a)(3) (2007).

Signs or symptoms that may be manifestations of undiagnosed 
illness or a chronic multi-symptom illness include the 
following: fatigue, unexplained rashes or other 
dermatological signs or symptoms, headache, muscle pain, 
joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the upper or lower respiratory system, sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  38 U.S.C.A. § 1117(g) (West 2002 & 
Supp. 2007).

In this case, the veteran served in the Southwest Asia 
theater of operations from October 1990 to July 1991.  
Consequently, the Board finds that he is a Persian Gulf War 
veteran within the meaning of the applicable statute and 
regulation.  However, following a review of the medical 
evidence of record in light of the above-noted criteria, the 
Board finds that the record does not provide a basis for 
service connection for irregular heartbeat, headaches, 
psychiatric problems claimed as emotional anger, or eye 
irritation, on any basis, to include as a manifestation of 
undiagnosed illness or other qualifying chronic disability, 
pursuant to 38 U.S.C.A. § 1117.

1.  Irregular Heart Beat

A November 2, 1992 service medical record reflects that the 
veteran complained of chest pains.  The heart had a regular 
rate/rhythm (RR), but a circled "m" indicates that there 
was a murmur detected.  The chest wall was tender to 
palpation.  The only diagnosis was chest wall pain.  A 
follow-up chest X-ray was normal.  Significantly, none of the 
post-service treatment records indicate that the veteran has 
had an irregular heart beat.  A March 2003 Wyoming Community 
Hospital treatment record indicates that there were no heart 
murmurs or gallops, and peripheral pulses were equal and well 
palpable.  A January 2004 progress note from the Gowanda 
Correctional Facility indicates that the heart had regular 
rate and rhythm.  The March 2007 VA Gulf War guidelines 
examination report indicates that the veteran's heart had a 
regular rate and rhythm with normal first and second heart 
sounds, although the veteran complained of palpitations.

The Board notes that evidence of current disability is a 
fundamental requirement for a grant of service connection.  
See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) 
(citing Gilpin v. West, 155 F.3d 1353 (F.3d 1998); Degmetich 
v. Brown, 104 F.3d 1328 (Fed. Cir. 1997)).  In McClain, the 
Court held that the requirement of the existence of a current 
disability is satisfied when a veteran has a disability at 
the time he files his claim for service connection or during 
the pendency of that claim, even if the disability resolves 
prior to adjudication of the claim.  Id. at 321.  Here, 
however, although a heart murmur was noted in service, the 
competent evidence reflects that a disability relating to an 
irregular heart beat has not been shown at any time since the 
filing of the November 2001 claim for service connection, or 
at any time since service.  Thus, as the veteran does not 
have the problem underlying the claim-here, an irregular 
heart beat-there can be no associated disability upon which 
to predicate a grant of service connection on any basis.  See 
McClain, 21 Vet. App. at 321.

2.  Headaches

The service medical records reflect that in August 1989, the 
veteran requested Tylenol for a headache and he experienced a 
headache in connection with probable viral gastroenteritis.  
There are also post-service notations regarding headaches, 
but the only medical opinion expressed as to these headaches 
is that of the October 2007 VA neurological examiner.  After 
reviewing the claims file and examining the veteran, the VA 
examiner, noting that headaches are a symptom of sarcoidosis, 
opined that the veteran's headaches are at least as likely as 
not related to his sarcoidosis.  As the VA examiner explained 
the reasons for this conclusion in light of his review of the 
relevant medical records, his opinion is entitled to 
substantial weight.  See Prejean v. West, 13 Vet. App. 444, 
448-49 (2000) (factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.  Cf. 
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (the 
failure of the physician to provide a basis for his opinion 
goes to the weight or credibility of the evidence in the 
adjudication of the merits).

Thus, as the veteran's headaches have been attributed to a 
specific diagnosis-sarcoidosis-service connection for 
headaches under the provisions of 38 U.S.C.A. § 1117 is 
precluded.  

The Board also finds that the evidence does not warrant a 
grant of service connection on any other basis.  There are 
only two brief, and unrelated, notations regarding headaches 
in the service medical records, one of which is in connection 
with a diagnosis of probable viral gastroenteritis.  
Moreover, there is no competent evidence of a nexus between 
the veteran's headaches and an underlying headache-related 
disability in service, and neither the veteran nor his 
representative has identified or even alluded to the 
existence of any such evidence or opinion.  The Board notes 
that the October 2007 VA examiner wrote that, even though the 
veteran's headaches began before he was diagnosed with 
sarcoidosis, "they could have been attributed to" 
sarcoidosis, a disability for which service connection has 
not been established.  Thus, service connection for headaches 
also is not warranted on a secondary or any other basis.

3.  Psychiatric Problems Claimed as Emotional Anger

There is no evidence of complaints, treatment, or diagnoses 
of psychiatric problems in service, and, in a January 2002 
treatment note, a social worker indicated that the veteran 
denied any past mental health history.  The social worker 
concluded that the veteran had no mental health needs at that 
time.  The October 2007 examination report, prepared by a 
private physician apparently at the request of VA, contained 
a diagnosis of depressive disorder, secondary to sarcoidosis.  
The physician who conducted the examination indicated that 
his conclusion was based on his review of the claims file and 
his interview with and examination of the veteran.  
Therefore,  the Board finds that his opinion is entitled to 
substantial weight.  See Prejean v. West, 13 Vet. App. at 
448-49.

Thus, as the veteran's psychiatric problems have been 
attributed to a specific diagnosis-depressive disorder-
service connection for psychiatric problems claimed as 
emotional anger under the provisions of 38 U.S.C.A. § 1117 is 
precluded.

Moreover, there is no competent medical evidence of a nexus 
between the veteran's diagnosed depressive disorder and 
service.  As noted, there were no notations of psychiatric 
complaints, treatment, or diagnoses of depressive disorder or 
any other psychiatric disability in service, and there is no 
evidence of such disability until many years after service.  
The only opinion as to the etiology of the veteran's 
diagnosed depressive disorder is that of the October 2007 VA 
examiner, who opined that the veteran's depressive disorder 
is secondary to his sarcoidosis, a disability for which 
service connection has not been established.  Thus, service 
connection for a psychiatric disability, to include 
depressive disorder, also is not warranted on a secondary or 
any other basis.

4.  Eye Irritation

The service medical records contain a May 1989 diagnosis of 
conjunctivitis.  November 2001 prison treatment records 
contain a diagnosis of dry eye syndrome with an allergic 
component.  In April 2003, Dr. Prince diagnosed the veteran 
with an inflammatory lesion under the right eye.  A May 2005 
Strong Memorial Hospital note indicated resolution of the 
veteran's ocular symptoms but noted recurrent sinusitis.  On 
the March 2007 VA Gulf War guidelines examination, the 
veteran complained of eye tearing and infection, and an 
erythematic lesion below the right eye was noted.  The VA 
examiner, who reviewed the claims file prior to examining the 
veteran, concluded that "the veteran's eye [and other] 
conditions all are associated with his sarcoidosis."  The 
October 2007 VA ophthalmology examiner, after reviewing the 
claims file and examining the veteran, diagnosed dry eyes, 
and concluded that  the veteran's dry eyes "may or may not 
be secondary to his sarcoidosis."  As the March 2007 VA 
examiner reviewed the claims file and expressed a definitive 
opinion, the Board finds that his opinion is entitled to 
substantial weight.  See Prejean v. West, 13 Vet. App. at 
448-49.

Thus, as the veteran's eye irritation and other eye-related 
symptoms have been attributed to a specific diagnosis-
sarcoidosis-service connection for eye irritation under the 
provisions of 38 U.S.C.A. § 1117 is precluded.  Moreover, as 
service connection for sarcoidosis has not been established, 
service connection for dry eyes, or any disability of the 
eyes, also is not warranted on a secondary or any other 
basis.

5.  All Disabilities

In addition to the medical evidence noted above, the Board 
has considered the assertions advanced by the veteran and his 
representative in connection with the current claims.  
However, as indicated above, each claim on appeal turns on 
medical matters-specifically, the questions of whether the 
veteran's symptoms are due to undiagnosed illness or other 
qualifying chronic multisymptom illness, and whether there 
otherwise exists a medical nexus between any diagnosed 
disability and service.  Matters of diagnosis and etiology 
are within the province of trained medical professionals.  
Jones v. Brown, 7 Vet. App. 134, 137-138 (1994).  As 
laypersons, the veteran and his representative are not shown 
to possess appropriate medical training and expertise to 
competently render a probative opinion on the above medical 
matters.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman 
is generally not capable of opining on matters requiring 
medical knowledge).  Hence, any lay assertions in this regard 
have no probative value.

For all the foregoing reasons, the claims for service 
connection for irregular heart beat, headaches, psychiatric 
problems claimed as emotional anger, and eye irritation, to 
include as due to undiagnosed illness or other qualifying 
chronic disability, pursuant to 38 U.S.C.A. § 1117, must is 
denied.  In reaching each conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against each claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. § 
3.102 (2007); Gilbert v. Derwinski, 1 Vet. App. at 53-56.


ORDER

Service connection for sarcoidosis, to include the question 
of whether a timely substantive appeal as to this issue has 
been filed, is denied.

Service connection for irregular heart beat, to include as 
due to undiagnosed illness or other qualifying chronic 
disability, pursuant to 38 U.S.C.A. § 1117, is denied.

Service connection for headaches, to include as due to 
undiagnosed illness or other qualifying chronic disability, 
pursuant to 38 U.S.C.A. § 1117, or as secondary to 
sarcoidosis, is denied.

Service connection for psychiatric problems claimed as 
emotional anger, to include as due to undiagnosed illness or 
other qualifying chronic disability, pursuant to 38 U.S.C.A. 
§ 1117, or as secondary to sarcoidosis, is denied.

Service connection for eye irritation, to include as due to 
undiagnosed illness or other qualifying chronic disability, 
pursuant to 38 U.S.C.A. § 1117, or as secondary to 
sarcoidosis, is denied.



____________________________________________
JACQIELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


